Title: From Thomas Jefferson to Martha Jefferson, 28 November 1783
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear P atsy
            Annapolis Nov. 28. 1783.
          
          After four days journey I arrived here without any accident and in as good health as when I left Philadelphia. The conviction that you would be more improved in the situation I have placed you than if still with me, has solaced me on my parting with you, which my love for you has rendered a difficult thing. The acquirements which I hope you will make under the tutors I have provided for you will render you more worthy of my love, and if they cannot increase it they will prevent it’s diminution. Consider the good lady who has  taken you under her roof, who has undertaken to see that you perform all your exercises, and to admonish you in all those wanderings from what is right or what is clever to which your inexperience would expose you, consider her I say as your mother, as the only person to whom, since the loss with which heaven has been pleased to afflict you, you can now look up; and that her displeasure or disapprobation on any occasion will be an immense misfortune which should you be so unhappy as to incur by any unguarded act, think no concession too much to regain her good will. With respect to the distribution of your time the following is what I should approve.
          from 8. to 10 o’clock practise music.
          from 10. to 1. dance one day and draw another
          from 1. to 2. draw on the day you dance, and write a letter the next day.
          from 3. to 4. read French.
          from 4. to 5. exercise yourself in music.
          from 5. till bedtime read English, write &c.
          Communicate this plan to Mrs. Hopkinson and if she approves of it pursue it. As long as Mrs. Trist remains in Philadelphia cultivate her affections. She has been a valuable friend to you and her good sense and good heart make her valued by all who know her and by nobody on earth more than by me. I expect you will write to me by every post. Inform me what books you read, what tunes you learn, and inclose me your best copy of every lesson in drawing. Write also one letter every week either to your aunt Eppes, your aunt Skipwith, your aunt Carr, or the little lady from whom I now inclose a letter, and always put the letter you so write under cover to me. Take care that you never spell a word wrong. Always before you write a word consider how it is spelt, and if you do not remember it, turn to a dictionary. It produces great praise to a lady to spell well. I have placed my happiness on seeing you good and accomplished, and no distress which this world can now bring on me could equal that of your disappointing my hopes. If you love me then, strive to be good under every situation and to all living creatures, and to acquire those accomplishments which I have put in your power, and which will go far towards ensuring you the warmest love of your affectionate father,
          
            Th: Jefferson
          
          
            P.S. keep my letters and read them at times that you may always have present in your mind those things which will endear you to me.
          
         